[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE
Plaintiff moves to strike defendant Hibbits' first and fourth special defenses. While both of these special defenses are asserted as to a third count of the complaint, the court's file contains only a two count complaint. As to the fourth special defense, the motion to strike is denied without prejudice. As to the first special defense, the motion to strike is a "speaking" motion and therefore is denied.
SUSCO, J.